            Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PHLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:19-cv-342
MEDITERRAEN GRILL & KABOB,                )
INC., and LADERE DANIEL &                 )
HAJIVANCI KAMRAN d/b/a                    )
INTERNATIONAL PLAZA,                      )
                                          )
       Defendants.                        )

                                      COMPLAINT

       COMES NOW, RYAN PHIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendants MEDITERRANEAN GRILL & KABOB,

INC., and LADERE DANIEL & HAJIVANCI KAMRAN d/b/a INTERNATIONAL

PLAZA, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES


                                              1
            Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 2 of 13



       2.     Plaintiff RYAN PHLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.     Defendant MEDITERRANEAN GRILL & KABOB, INC. (hereinafter

“MG&K”) is a Domestic For Profit Corporation that transacts business in the state of

Texas and within this judicial district.

       8.     MG&K may be properly served with process via its registered agent for

service, to wit: Kamran Jajivandi, 3834 Fredericksburg Road, San Antonio, Texas,

                                             2
               Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 3 of 13



78201.

         9.     Defendant    LADERE      DANIEL       &    HAJIVANCI          KAMRAN   d/b/a

INTERNATIONAL PLAZA (hereinafter “International Plaza”) is a Texas company that

transacts business in the state of Texas and within this judicial district.

         10.    International Plaza may be properly served with process through its owner,

to wit: Ladere Daniel, 9329 Wurzbach Road, Suite 101, San Antonio, Texas 78240.

                                FACTUAL ALLEGATIONS

         11.    On or about February 14, 2019, Plaintiff was a customer at “Pasha

Mediterranean Grill” a business located at 9339 Wurzbach Road, San Antonio, Texas

78240, referenced herein as the “Pasha.”

         12.    MG&K is the lessee or sub-lessee of the real property and improvements

that are the subject of this action.

         13.    International Plaza is the owner or co-owner of the real property and

improvements that the Pasha is situated upon and that is the subject of this action,

referenced herein as the “Property.”

         14.    Plaintiff lives approximately 4 miles from the Pasha and Property.

         15.    Plaintiff’s access to the business(es) located at 9339 Wurzbach Road, San

Antonio, Bexar County Property Identification number 542171 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

                                               3
              Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 4 of 13



violations that exist at the Pasha and Property, including those set forth in this Complaint.

       16.     Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       17.     Plaintiff intends to revisit the Pasha and Property to purchase goods and/or

services.

       18.     Plaintiff travelled to the Pasha and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Pasha and

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at the Pasha and Property.


                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals

                                              4
               Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 5 of 13



                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination
                and prejudice denies people with disabilities the opportunity to
                compete on an equal basis and to pursue those opportunities for
                which our free society is justifiably famous, and costs the United
                States billions of dollars in unnecessary expenses resulting from
                dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the
                elimination of discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing
                discrimination against individuals with disabilities; and

                *****

       (iv)     invoke the sweep of congressional authority, including the power to
                enforce the fourteenth amendment and to regulate commerce, in
                order to address the major areas of discrimination faced day-to-day
                by people with disabilities.


                                              5
             Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 6 of 13



42 U.S.C. § 12101(b)(1)(2) and (4).

       22.     The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       23.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       24.    The Pasha is a public accommodation and service establishment.

       25.    The Property is a public accommodation and service establishment.

       26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.    The Pasha must be, but is not, in compliance with the ADA and ADAAG.

       29.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       30.     Plaintiff has attempted to, and has to the extent possible, accessed the

Pasha and the Property in his capacity as a customer of the Pasha and Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations

that exist at the Pasha and Property that preclude and/or limit his access to the Pasha and

                                             6
                Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 7 of 13



Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       31.       Plaintiff intends to visit the Pasha and Property again in the very near future

as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Pasha and Property and as

an independent advocate for the disabled, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA violations

that exist at the Pasha and Property that preclude and/or limit his access to the Pasha and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       32.       Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Pasha and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       33.       Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the Pasha and Property, including those specifically set forth herein, and make the

Pasha and Property accessible to and usable by Plaintiff and other persons with

disabilities.

                                                7
               Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 8 of 13



       34.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Pasha and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Pasha

and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) The access aisle to the accessible parking space is not level due to the presence

             of an accessible ramp in the access aisle in violation of section 502.4 and 406.5

             of the 2010 ADAAG standards. This violation made it dangerous and difficult

             for Plaintiff to exit and enter their vehicle while parked at the Property.

       (ii) Due to a lack of maintenance, the accessible parking space does not have a

             properly marked access aisle in violation of section 502.3.3 of the 2010

             ADAAG standards, as it is faded. This violation made it difficult for Plaintiff

             to access the accessible entrances of the Property.

       (iii)    The accessible ramp side flares have a slope in excess of 1:10 in violation

             of section 406.3 of the 2010 ADAAG standards. This violation made it

             dangerous and difficult for Plaintiff to access the units of the Property.

       (iv)     The interior has walking surfaces leading to the restroom lacking a 36

             (thirty-six) inch clear width, due to a policy of placing a bench and a counter in

             the accessible route, in violation of section 403.5.1 of the 2010 ADAAG

             standards. This violation made it difficult for Plaintiff to properly utilize public

             features at the Property.

                                                8
        Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 9 of 13



(v) The Property lacks an accessible route connecting all accessible elements and

    features inside the Property, due to a policy of placing a bench and a counter in

    a manner that blocks the accessible route, in violation of section 206.2.4 of the

    2010 ADAAG standards. This violation made it difficult for Plaintiff to access

    public features of the Property.

(vi)     The total number of accessible parking spaces is inadequate and is in

    violation of section 208.2 of the 2010 ADAAG standards. This violation made

    it difficult for Plaintiff to locate an accessible parking space.

(vii)    Due to a policy of not having parking stops, when a vehicle parks in a

    parking space directly adjacent to the access route leading from the public

    sidewalk, the nose of the vehicle extends into the accessible route decreasing

    the clear width of the accessible route to less than 36 inches in violation of

    section 502.7 of the 2010 ADAAG Standards. This particular violation is

    made worse by the presence of a concrete “step” jutting into the accessible

    route.

(viii) Defendants fail to adhere to a policy, practice and procedure to ensure that

    all facilities are readily accessible to and usable by disabled individuals.

(b)      RESTROOMS:

(i) The restrooms have grab bars adjacent to the commode which are not in

    compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

    too short. This made it difficult for Plaintiff and/or any disabled individual to

    safely utilize the restroom facilities.

                                        9
        Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 10 of 13



(ii) The stall door lacks a proper minimum maneuvering clearance, due to the

      proximity of the door hardware to the adjacent wall and toilet paper dispenser,

      in violation of section 404.2.4 of the 2010 ADAAG standards. This made it

      difficult for Plaintiff and/or any disabled individual to safely utilize the

      restroom facilities.


(iii)        The door hardware of the bathroom entrance has operable parts which

      require tight grasping, pinching or twisting of the wrist in violation of section

      309.4 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

      any disabled individual to utilize the restroom facilities.

(iv)         The height of coat hook located in accessible restroom stall is above 48

      (forty-eight) inches from the finished floor in violation of section 308.2.1 of

      the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

      disabled individual to utilize the restroom facilities.

(v)          The restroom door swings into the clear floor space or space required by

      fixtures in the restrooms in violation of section 603.2.3 of the 2010 ADAAG

      standards. This made it difficult for Plaintiff and/or any disabled individual to

      safely utilize the restroom facilities.

(vi)         The height of the urinal exceeds the maximum required height set forth

      in section 605.2 of the 2010 ADAAG standards. This made it difficult for

      Plaintiff and/or any disabled individual to safely utilize the restroom facilities.




                                          10
             Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 11 of 13



       (vii)        The mirror in the bathrooms exceeds the maximum height permitted by

             Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

             for the Plaintiff and/or any disabled individual to properly utilize public

             features of the restroom.

       (viii) The restroom lacks signage in compliance with sections 216.8 and 703 of

             the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

             disabled individual to locate accessible restroom facilities.

       35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Pasha and

Property.

       36.      Plaintiff requires an inspection of Pasha and Property in order to determine

all of the discriminatory conditions present at the Pasha and Property in violation of the

ADA.

       37.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       38.       All of the violations alleged herein are readily achievable to modify to

bring the Pasha and Property into compliance with the ADA.

       39.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Pasha and Property is readily achievable because

the nature and cost of the modifications are relatively low.

                                               11
             Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 12 of 13



       40.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Pasha and Property is readily achievable because

Defendants have the financial resources to make the necessary modifications.

       41.     Upon information and good faith belief, the Pasha and Property have been

altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Pasha and Property, including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the Pasha and Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find MG&K in violation of the ADA and ADAAG;

                                               12
      Case 5:19-cv-00342 Document 1 Filed 04/03/19 Page 13 of 13



(b)     That the Court find International Plaza in violation of the ADA and

        ADAAG;

(c)     That the Court issue a permanent injunction enjoining Defendants from

        continuing their discriminatory practices;

(d)     That the Court issue an Order requiring Defendants to (i) remove the

        physical barriers to access and (ii) alter the subject Pasha to make it readily

        accessible to and useable by individuals with disabilities to the extent

        required by the ADA;

(e)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

        expenses and costs; and

(f)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: April 3, 2019.

                                    Respectfully submitted,

                                    /s/ Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    1640 Powers Ferry Road, SE
                                    Building 17, Suite 200
                                    Marietta, GA 30067
                                    Tele: (404) 805-2494
                                    Fax: (678) 428-5356
                                    Email: dennis@kurzlawgroup.com




                                       13
